Zimbra https://mailJacksonnj.net/h/printmessage?id:71257,71207,71175,7...
732.928.1200 ext. 1240
732.928.1397 (fax)
Issues
From :Kenneth Pieslak <kpieslak©jacksontwpnj.net> Tue, Jun 27, 2017 04:05 PM
Subject : Issues
To :Helene Schlegel <hschlegel@jacksontwpnj.net>
Helene -
The following is an update on recent issue properties :
1. 2 and 4 Danielle Court — ERUV wires. They are placed well within the properw
line.
2. 146 N. New Prospect - Rental CCO obtained and registered as a Rental
Property with 'TBD' for renters. In the meantime from all we can tell this is
actively being used as a school or Shul.
3. 53 N. New Prospect ~ Grass was cut, though not fully. Safeguard did not know
it is 1.43 acres. They have a work order that has been started to complete




                                                                                         Case 3:17-cv-03226-MAS-DEA Document 55-9 Filed 09/06/19 Page 1 of 2 PageID: 1075
this. Some debris was removed on Monday but unfortunately overnight
someone dumped mattresses there. Jose did speak with a neighbor who had
wrote down the license plate of the truck. We are following that up. As of a
phone call this afternoon to Safeguard the work order is still open and a work
in progress. There is a great deal of debris.
4. 9 Goldweber — Open violation. They have kept the grass cut regularly this year
but fence still and issue and some brush in yard. Today we received a new
complaint from a neighbor that the trees and bushes from here are 'pushing'
her fence. We continue to send penalties and Notices.
"T’ 5. 64 VillénoVa - Renter left for? Israel for about 6 weeks. He is letting a'T_end
(couple) stay there from time to time while he is gone. They are not paying
rent as reported but instead doing them a favor watching the place. Both the
owner and property manager are aware.
6. 5 Chelsea — Rental with property upkeep issues with tenant. Tenant has been
removed. Dumpster there today removing the items (Alot !) left in the yard
and a general interior/exterior cleanup started. Property Manager is very
responsive here.
7. 24 Winchester — newly repoprted for Friday night activity, cars, etc. Home is
Zimbra httpszllmail.jacksonnj.nth/printmessage?id=71257,71207,71175,7...
lived in. We will monitor.
Problem properties for DPW to cut : (All vacant)
1 Emory Court
19 Vermont
4 S Dakota
21 E. Veterans
400 Cedar Swamp
344 Freehold
66 Claridge
4 Honeysuckle (Safeguard did go back and cut most but not out to street so it looks
bad)
Total registered vacant properties ~ 361
Ken
Kenneth J. Pieslak
Code Compliance Supervisor




                                                                                      Case 3:17-cv-03226-MAS-DEA Document 55-9 Filed 09/06/19 Page 2 of 2 PageID: 1076
Jackson Township
95 W. Veterans Hwy., Jackson, NJ 08527
732.928.1200 ext. 1231
732.833.0603 (fax)
